PER CURIAM.
Because trial counsel acquiesced in the ruling complained of, we have determined that there is no merit to defendant’s assignment of error.
Accordingly, defendant’s conviction and sentence are affirmed.

On Application for Rehearing

In his application for rehearing, appellant’s counsel forcefully argues that we were in error in finding that appellant’s trial counsel acquiesced in the ruling complained of.
Although counsel had requested the police record of both the defendant (to which he was entitled) and to that of state witnesses, in his argument he insisted only upon that of the witnesses. See P. 2. Although counsel did object to the ruling in favor of the state (P. 3), later, in reference to the ruling, he stated “ * * * actually in this particular case it’s probably moot because the only thing was witnesses, and I suspect the witnesses are police officers.” See P. 4.
Since the only prejudice sustained was from the failure of the state to supply his trial counsel his criminal record, we think the colloquy shows that defense counsel at trial urged only his right to receive the record of the witnesses and acquiesced in the trial court’s'failure to furnish him the police record both of the accused and that of the witnesses.
Accordingly, the application for rehearing is denied.
REHEARING DENIED.
SUMMERS and DENNIS, JJ., vote to deny the rehearing.